HLD-004                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1111
                                       ___________

                        IN RE: JASON EMANUEL SMART-EL,
                                                         Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1:13-cv-00164)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 20, 2015

          Before: MCKEE, Chief Judge, GARTH and BARRY, Circuit Judges

                              (Opinion filed: April 14, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Jason Emanuel Smart-El filed a petition for writ of mandamus requesting that we

direct the District Court to rule on a motion that he had filed pursuant to 28 U.S.C.

§ 2255. The District Court has since granted Smart-El’s § 2255 motion. In light of the

District Court’s action, the question Smart-El presented is no longer a live controversy,

so we will dismiss the petition as moot. See, e.g., Lusardi v. Xerox Corp., 975 F.2d 964,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
974 (3d Cir. 1992); see also Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99

(3d Cir. 1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.”)




                                             2